


115 HR 3521 IH: Stop Padding Presidential Pockets Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3521
IN THE HOUSE OF REPRESENTATIVES

July 27, 2017
Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require reimbursement for costs associated with Presidential travel, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Stop Padding Presidential Pockets Act of 2017.  2.FindingsCongress finds the following: 
(1)On January 11, 2017, President-Elect Trump announced that management control of his investments and business assets, commonly known as the Trump Organization, would be assumed by two of his sons, Donald Trump, Jr., and Eric Trump prior to the Presidential Inauguration.  (2)On January 19, 2017, President-Elect Trump transferred all his investments and business assets to the Donald J. Trump Revocable Trust whose purpose is to hold assets for the exclusive benefit of Donald J. Trump, and as such has not divested his interest in his investments and holdings. 
(3)Donald Trump, Jr., is a trustee of the trust and, like his brother Eric Trump, serves as an Executive Vice President for the Trump Organization which is held in the trust.  (4)Donald Trump, Jr., and Eric Trump and other members of President Trump’s family receive physical protection at all times from the U.S. Secret Service pursuant to section 3056, title 18, United States Code. 
(5)Since President Trump’s election, Donald Trump, Jr., and Eric Trump have regularly traveled domestically and overseas in pursuit of the Trump Organization’s business interests and to promote the Trump brand.  (6)Each overseas trip taken by a U.S. Secret Service protectee requires the Service to incur significant costs, including travel, lodging, and costs associated with coordinating with local security entities, embassies, and other overseas partners. 
(7)Each such overseas trip may require other Government agencies, such as the Department of State, to incur significant additional costs associated with security and logistics.  (8)In January 2017, Eric Trump, on behalf of the Trump Organization, traveled to Uruguay to attend meetings and a party. 
(9)In February 2017, Eric Trump, on behalf of the Trump Organization, traveled to the Dominican Republic to visit a resort project.  (10)In February 2017, Donald Trump, Jr., and Eric Trump, on behalf of the Trump Organization, traveled to the United Arab Emirates to attend a golf course ribbon-cutting ceremony. 
(11)In February 2017, Donald Trump, Jr., and Eric Trump, on behalf of the Trump Organization, traveled to Canada to attend a hotel grand opening.  (12)In April 2017, Eric Trump, on behalf of the Trump Organization, traveled to the United Kingdom and the Republic of Ireland to attend business meetings at a golf course. 
(13)Additionally, since receiving Secret Service protection, Donald Trump, Jr., and Eric Trump have traveled domestically on a frequent and regular basis on behalf of the Trump Organization.  (14)On February 3, 2017, the Washington Post reported that for just Eric Trump’s January 2017 Uruguayan trip, hotel costs to the Federal Government were $97,830. 
(15)On July 12, 2017, the Washington Post reported that for the Trump family’s February 2017 trip to Canada, the Department of State alone spent more than $15,000 to book hotel rooms at the Trump Hotel in Vancouver.  (16)The Federal Government does not receive reimbursement for costs incurred to the Federal Government associated with protecting members of the President’s immediate family while on domestic or overseas travel on behalf of the Trump Organization. 
3.Reimbursement requiredNotwithstanding any other provision of law, in the case of a person whom the United States Secret Service is authorized to protect under paragraph (1) or (2) of section 3056(a) of title 18, United States Code, if that person travels domestically or internationally in furtherance of the business interests of an entity owned by or controlled by the President of the United States, or from which the President of the United States receives any financial benefit, that person shall reimburse to the Treasury— (1)amount expended by the United States Secret Service for the provision of such protection; and 
(2)any amount expended for other costs incurred by the Government pertaining to that travel.   